Citation Nr: 0947169	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as secondary to service-
connected disabilities.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disabilities.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
disabilities.

4.  Entitlement to an initial disability rating higher than 
10 percent for residuals of muscle strain, to include 
genitourinary dysfunction.

5.  Entitlement to an initial compensable disability rating 
for inguinal hernia, status post surgical correction, with 
groin pain.

6.  Entitlement to a separate initial compensable disability 
rating for a disability manifested by groin pain.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the United States Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board reviewed the case, and, in October 2008, issued a 
decision on two issues and a remand on six issues.  The Board 
denied service connection for PTSD and for sensory 
dysfunction.  The Board remanded, for the development of 
additional evidence, the following issues: service connection 
for a psychiatric disorder and for erectile dysfunction; 
higher initial ratings for genitourinary muscle strain and 
for inguinal hernia; a separate rating for groin pain; and a 
TDIU.

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) the Board's decision denying 
service connection for PTSD.  The Veteran did not appeal the 
Board's denial of service connection for sensory dysfunction.  
That claim is not on appeal and not at issue.

In August 2009, VA and the Veteran filed a joint motion for 
partial remand of the case.  The parties moved for the 
October 2008 Board decision denying service connection for 
PTSD to be vacated, and that issue remanded for additional 
action.  The Court issued an August 2009 order granting the 
joint motion.

At this time, the Board again REMANDS the appeal to the RO.  
VA will notify the appellant if further action is required.


REMAND

In the August 2009 joint motion, the parties noted that the 
Veteran argues that he has PTSD that may have been aggravated 
by his service-connected conditions.  The parties called for 
the case to be remanded for the Board to address the 
Veteran's argument for service connection based on 
aggravation of a non-service-connected disability by service-
connected disabilities.  

As noted in the Board's October 2008 remand, the Veteran 
contends that he suffers from a psychiatric disorder that is 
caused or aggravated by his service connected disability.  VA 
treatment records dated in November 1999, February 2001, and 
October 2006 note diagnoses of various mood disorders such as 
dysthymia, depression, and neurotic depression.  A December 
2000 VA record noted an assessment of genital anxiety, and an 
October 2006 VA mental health treatment record showed a nurse 
practitioner provided a diagnosis of mood disorder due to 
"medical condition."  The Board finds that the Veteran 
should be afforded a VA examination and a medical opinion 
obtained based on a review of the entire claims file to 
address whether any chronic acquired psychiatric disorder, 
including PTSD is caused or aggravated by the service 
connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).

The Veteran has two disabilities for which VA has established 
service connection.  The RO describes one disability as 
"residuals muscle strain, to include genitourinary 
dysfunction s/p [status post] hernia surgery associated with 
inguinal hernia, s/p surgical correction[,] with groin 
pain."  The RO assigned a 10 percent rating for that 
disability.  The RO describes the other disability as 
"inguinal hernia, s/p surgical correction[,] with groin 
pain."  The RO assigned a 0 percent, noncompensable rating 
for that disability.

In addition to arguing that his PTSD may have been aggravated 
by his service-connected disabilities, the Veteran also has 
argued that he has an acquired psychiatric disorder (other 
than PTSD) that may have been caused or aggravated by his 
service-connected genitourinary disabilities.  The assembled 
evidence does not contain support from any mental health 
professional for the Veteran's assertion that his PTSD was 
aggravated by his service-connected disabilities.  In the 
October 2008 remand, the Board called for a VA psychiatric 
examination of the Veteran.  The examination report was to 
include an opinion as to the likelihood that a current 
psychiatric disability was caused or aggravated by the 
Veteran's service-connected disabilities.  The case was 
returned to the Board following the Court's grant of the 
joint motion for remand.  At the present review by the Board, 
the claims file does not contain any indication that the 
Veteran has had a VA psychiatric examination in response to 
the 2008 Board remand instructions.  In the present remand, 
the Board instructs that the forthcoming VA psychiatric 
examination be expanded to address the pending question 
regarding the Veteran's PTSD claim.  Specifically, the 
examiner's opinions should include an opinion as to the 
likelihood that the Veteran's service-connected disabilities 
have aggravated his PTSD.

The Board also remanded six issues in October 2008, with 
instructions to develop additional evidence.  When the claims 
file was returned to the Board for the present review, some 
of the directed evidentiary development had been completed, 
and some had not.  Moreover, a supplemental statement of the 
case had not yet been issued following the development that 
had been completed.  Accordingly, the Board will remand the 
case as to those six issues again, for the completion of 
those development steps that have not yet been completed and 
for readjudication thereafter.  Specifically, it is still 
necessary to obtain information regarding any inguinal hernia 
surgery that the Veteran underwent, and to arrange VA 
genitourinary and psychiatric examinations, the reports for 
which should contain medical opinions regarding a number of 
questions relevant to the claims.

The previous remand noted the confusing procedural history 
with respect to his service connected conditions.  It was 
noted that the Veteran filed an original claim for a right 
testicle condition due to a bad strain while aboard ship.  He 
described the injury to the May 2004 VA examiner as occurring 
when he lifted a heavy anchor chain, felt a strain, then 
later that night spontaneously ejaculated yellow semen.  He 
stated that it took three to four months for the situation to 
clear.  That VA examination noted a right inguinal bulge on 
straining but otherwise no definite hernia.  The examiner 
diagnosed urinary incontinence and partial impotence.  He 
opined however, that it was less likely than not that the 
Veteran has recurrent residuals of muscle strain including 
genitourinary dysfunction; and less likely than not that his 
urinary complaints are related to the muscle strain as it 
would be very unusual to have symptoms caused by that type of 
injury and occurring so long after service.

Following a September 2004 VA examination which diagnosed a 
right inguinal hernia, and muscle strain which had resolved, 
the RO granted service connection for "residuals of muscle 
strain to include genitourinary dysfunction [status post] 
hernia surgery associated with inguinal hernia, [status post] 
surgical correction", and awarded a separate rating for 
inguinal hernia, status post surgical correction.  The grant 
of the hernia was apparently based upon the examiner's vague 
statement that the Veteran "had hernia at the time" which 
the RO interpreted to mean in service.  The RO noted that the 
VA examiner had opined that genitourinary symptoms were 
related to the hernia surgery.  However, the examination 
report contains no such opinion.

Moreover, as noted by the Board in the prior remand, it does 
not appear from the record that the Veteran has actually had 
surgery for an inguinal hernia.  Rather, the Veteran 
underwent right testicular cyst surgery in 1997.  The 
operative report from that time frame does not indicate that 
a herniorraphy was conducted, only an aspiration of the cyst 
through the inguinal wall.  As a postoperative recurrent 
hernia is the cornerstone for a compensable evaluation for an 
inguinal hernia, the Veteran was asked in an August 2009 
letter whether he has actually undergone surgery for an 
inguinal hernia (in addition to the testicular cyst surgery 
in 1997), and if so, to provide a fully completed 
authorization form so that such records can be obtained.  He 
did not respond.  He, and his attorney, should again be asked 
to provide such information.

Additionally, the Board notes that the RO assigned a 10 
percent rating for the muscle strain issue apparently based 
on genitourinary complaints, despite the fact that no medical 
opinion has indicated that his claimed muscle strain or 
inguinal hernia had resulted in any current urinary problems.  
Indeed, the September 2004 examiner noted the Veteran's in-
service muscle strain had resolved, provided no diagnosis for 
any genitourinary complaints, and noted only the presence of 
a hernia and pain associated therewith as a residual.  
Moreover, the Veteran reported the original symptom in 
service related to the release of semen, not urinary 
incontinence.  The medical evidence of record indicates that 
the Veteran currently suffers from urinary symptoms which 
have been attributed to benign prostatic hypertrophy in some 
of the medical evidence.  In this regard, the use of 
manifestations not resulting from service-connected 
disability is to be avoided.  38 C.F.R. § 4.14 (2009).  

Thus, a VA examination is needed to determine whether the 
Veteran actually underwent a herniorraphy in addition to a 
right inguinal aspiration excision of right testicular cyst, 
and whether the Veteran's urinary frequency and post void 
dribbling/incontinence, are related to the service connected 
muscle strain or inguinal hernia.  Additionally, the examiner 
should indicate whether the Veteran continues to suffer from 
groin pain and provide an opinion as to whether such is the 
result of his service connected muscle strain or inguinal 
hernia.

The Veteran also contends that he has erectile dysfunction 
secondary to his service connected disabilities.  A VA 
treatment record dated January 13, 2006 showed the examiner 
noted that the Veteran's erectile dysfunction "is [or] can 
be related or caused" by his inguinal hernia and 
hypertension, and possibly his benign prostate hypertrophy.  
The examiner added that any pelvic surgery could result in 
erectile dysfunction.  A VA treatment record dated October 
20, 2006 showed the same examiner noted that the Veteran's 
erectile dysfunction was probably related and caused by his 
surgery for his epididymitis and inguinal hernia as well as 
from his hypertension and benign prostate hypertrophy.  Thus, 
the VA treating physician attributed the Veteran's erectile 
dysfunction to service and nonservice related disorders.  The 
Veteran underwent a VA examination in December 2006.  The VA 
examiner opined that the Veteran's erectile dysfunction was 
not related to his previous testicular surgery because the 
Veteran was complaining of erectile dysfunction for over 30 
years and his testicular surgery was in 1997.

The Veteran contends that consideration should also be made 
as to whether his erectile dysfunction is related to any 
problems he had prior to his testicular surgery in 1997 with 
respect to his service connected inguinal hernia disability 
and muscle strain/genitourinary dysfunction.  In light of the 
foregoing medical opinions, a VA examination is needed to 
address this question.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
Veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

As for the TDIU claim, this issue is not ripe for Board 
adjudication at this time as a grant of any of the remanded 
issues could affect the outcome of that issue.  Accordingly, 
the TDIU claim is considered to be inextricably intertwined 
with the service connection claims.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Finally, VA outpatient treatment records since April 2009 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran, with a copy of the 
letter to his attorney, to indicate 
whether he has undergone surgery for a 
right inguinal hernia in addition to the 
1997 right testicular cyst surgery.  If 
so, he should complete an authorization 
to release such information and such 
records should be obtained.

2.  Obtain VA treatment records from the 
Augusta VA Medical Center in Georgia 
dating since April 2009.

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA genitourinary examination by a 
urologist to determine the nature of the 
Veteran's genitourinary symptoms and 
their relationship to his service-
connected "muscle strain" and hernia 
conditions.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  All tests deemed 
necessary should be conducted, and the 
findings should be reported in detail.  
The examiner should provide a rationale 
for all opinions reached.

Following review of the claims file and 
examination of the Veteran, the examiner 
should answer the following questions:

a. Is there objective evidence that 
the Veteran underwent a right 
herniorrhaphy (versus the right 
inguinal aspiration of the right 
testicular cyst)?

b. With respect to each of the 
Veteran's current urinary symptoms, 
to include any post void dribbling 
and any incontinence, is the symptom 
related to the "muscle strain" in 
service, to the inguinal hernia, or 
to non-service-connected conditions 
such as benign prostatic 
hypertrophy?

c. Is the Veteran's claimed groin 
pain related to his service 
connected "muscle strain" or to 
his right inguinal hernia?

d. Is it at least as likely as not 
(50 percent probability or greater) 
that any erectile dysfunction was 
caused by or aggravated (permanently 
worsened beyond the normal progress 
of the disorder) by service-
connected inguinal hernia disability 
or "muscle strain"?

e. If erectile dysfunction is 
aggravated by inguinal hernia 
disability with groin pain and/or 
muscle strain/genitourinary 
dysfunction, please quantify the 
degree of aggravation, if possible.

4.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature of any chronic acquired 
psychiatric disorder, including PTSD, and 
to provide an opinion as to the possible 
relationship of each current psychiatric 
disorder to service-connected 
genitourinary disabilities.  The claims 
file should be provided to and reviewed 
by the examiner, and the examination 
report should reflect that this was done.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
diagnosed PTSD and/or other chronic 
acquired psychiatric disorder was caused 
by or aggravated (permanently worsened 
beyond the normal progress of the 
disorder) by service-connected inguinal 
hernia disability and/or muscle strain 
with genitourinary dysfunction.  If the 
examiner finds that PTSD or any other 
chronic acquired psychiatric disorder is 
aggravated by a service connected 
genitourinary condition, the examiner 
should quantify the degree of 
aggravation, if possible.

5.  Thereafter, please readjudicate the 
remanded claims.  If any of the benefits 
sought on appeal remains denied, please 
issue the Veteran a supplemental 
statement of the case, and give him an 
opportunity to respond before the case is 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

